Citation Nr: 0921991	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1961 
to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2006 by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
tinnitus and for diabetes mellitus claimed as a result of 
exposure to herbicides.

The issue of entitlement to service connection for diabetes 
mellitus claimed as a result of exposure to herbicides is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 16 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
tinnitus was received in May 2005.  Thereafter, he was 
notified of the general provisions of the VCAA by the Seattle 
RO in correspondence dated in August 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and VA 
treatment records have been obtained and associated with his 
claims file.  

The Veteran was not provided a VA audiology examination and 
opinion to assess the current nature and etiology of his 
claimed tinnitus disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as the first report of 
persistent or recurrent symptoms of tinnitus was many years 
after separation from service, and there is no indication 
that the Veteran's tinnitus may be associated with his 
service.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (tinnitus), may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2008).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed tinnitus as a result 
of military service.  The Veteran's DD Form 214 (Report of 
Discharge from Service) noted that his military occupational 
specialty was aircraft mechanic.  His service treatment 
records contained no complaints or findings of tinnitus.  

In post-service treatment records from Smithson Chiropractic 
dated in February 1982, the Veteran reported buzzing of ears 
that comes and goes.  His reported occupation was road 
foreman.  In subsequent chiropractic visits in March and 
April 1982, he reported that his ears were the same.  

Additional private and VA treatment records dated from 1985 
to February 2005 contained no complaints or findings of 
tinnitus.

In a VA primary care note dated in March 2005, the Veteran 
reported constant ringing in both ears for 10 to 15 years 
that became worse when his blood pressure was elevated.  He 
reported a history of loud machine exposure in the military, 
stating that he riveted a lot of airplanes and was on gun 
ranges.  An audiology consultation request was made.  In a VA 
audiology consultation note dated in May 2005, the Veteran 
reported constant high-pitched ringing bilaterally since the 
1960s that had become progressively worse, but was 
manageable.

Two days later the Veteran submitted an application for 
service connection for tinnitus.

As an initial matter, the Board notes that the first 
documented report of tinnitus was in February 1982, more than 
16 years after the Veteran's discharge from service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).     

In addition, there is no competent evidence of a nexus or 
medical relationship between the current tinnitus disability 
and any event, injury, or disease during service, and the 
Veteran had not presented, identified, or alluded to the 
existence of any medical evidence or opinion that would, in 
fact, support his claim.  Rather, his statement to his VA 
physician in March 2005 that he had experienced ringing in 
his ears for 10 to 15 years is consistent with the evidence 
in his claims files, which contains reports of buzzing his 
ears in 1982.  His statement to the VA audiologist in May 
2005 that he had experienced tinnitus since the 1960s, 
however, is not supported by his private or VA treatment 
records.  Without medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Therefore, the claim for service connection for tinnitus must 
be denied.

In connection with the claim, the Board has considered the 
assertions that the Veteran has advanced on appeal.  However, 
the Veteran cannot establish a service connection claim on 
the basis of these assertions alone.  While the Board does 
not doubt the sincerity of the Veteran's belief that his 
current tinnitus disability is associated with noise exposure 
during military service, the claim turns on a medical matter 
- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, the 
Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, in the absence 
of competent and persuasive evidence to support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  During the pendency 
of this appeal, the Court issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Veteran contends that his diabetes mellitus, diagnosed in 
January 2001, was the result of exposure to Agent Orange 
(herbicides) during secret missions to Vietnam to reclaim, 
salvage, and destroy various C-123 aircraft.  It has already 
been conceded by the RO in a January 2002 rating decision 
that the Veteran did in fact participate in a recovery, 
salvage, and destroy mission.  The decision cited a single 
temporary duty (TDY) order to Cambodia, which did not, 
however, show any stops in Vietnam.  The Board notes that the 
claims file does not contain any TDY order to Cambodia, but 
does contain a single TDY order to Thailand from Clark Air 
Base for the purpose of salvaging and reclaiming aircraft 
with variations in the itinerary authorized.

Following a review of the four folders of the Veteran's 
claims file, the Board finds that the service personnel 
records spread throughout the file may be incomplete.  
Specifically, it appears that all of the service personnel 
records in the file have been provided by the Veteran, and 
many of them contain multiple hand-written annotations by the 
Veteran or his wife.  Also, his DD Form 214 (Report of 
Separation) shows that he completed one year and four months 
of foreign service, but the exact dates and locations have 
not been identified or verified.  Therefore, the RO should 
obtain the Veteran's complete, original service personnel 
records (or original copies) and associate them with the 
claims folder.  The RO should also attempt to verify the 
Veteran's exact dates and locations of foreign service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the Veteran's service personnel 
records.  The AMC/RO should also confirm 
the Veteran's period and location(s) of 
foreign service.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


